Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed February 11, 2022 .  Claims 2, 8 and 16-18 are cancelled. Claims 1, 3, 7 and 9 are amended. Claims 1, 3-7 and 9-12 are pending.


Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that the reference does not teach the newly amended limitation.  The newly amended limitations however, change the scope of the claims and require further consideration as provided below.
Applicant argues, on page 10 of 14, in the second bullet point that the reference doesn’t teach “transmitting by the first NFVO, information indicative of an alteration of the VNF to the second VNFO” however claims 3 and 9 recite that the first and second NFVO are part of a first NFVO, hence the claims do not limit the differentiation between the first and second NFVO, and as such the limitations are taught by the reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 7 recite the broad recitation “approving the alteration…, rejecting the alteration…, or offering an alternative alteration”, and the claim also recites implementing the alteration by scaling which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.   It is unclear if an alteration is rejected, how then scaling can be implemented.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang United States Patent Application Publication No.  20150381423.

As per claim 1, Xiang teaches a method in a network virtualization scenario, wherein a virtualized network function is utilized by a first virtualized network service managed by a first network and a second virtualized network service managed by a second network [provide nfv and vnf functions (pp 0049)], comprising:
requesting, by the first network component, an alteration of the virtualized network function [policy management (pp 0046-0048); establish policy assignment catalog upload (pp 0065)],
transmitting information indicative of the alteration of the virtualized network function to the second network  [determine source of scaling policy (pp 0062-0063)] , and
determining  by the second network function virtualization orchestrator, when the alteration of the virtualized network function impacts the second virtualized network service based upon the utilization of at least one additional virtualized network function by at least one additional virtualized network service [create policy management categories (pp 0050-0058); modifying policy (pp 0063)], 
the determining step further comprises at least one of the following: - approving the alteration of the virtualized network function - rejecting the alteration of the virtualized network function - offering an alternative alteration of the virtualized network function [vnf loaded with different policies (pp 0065) ; acceptance, modification or rejection of policy (pp 0005-0006)];
the method further comprising implanting the alteration by scaling the virtualized network function (pp 0051, 0062)]

As per claim 3, Xiang teaches the method according to claim 1, wherein the first network function virtualization orchestrator is part of a first network function virtualization orchestrator and the second network function virtualization orchestrator is part of a second network function virtualization orchestrator or the first network component and the second network component are part of a first network function virtualization orchestrator [instantiations of on nfv host (pp 0004); plurality of vnf instances (Pp 0006); nfv manager incorporates nfvo (pp 0024-0045)].

As per claim 4, Xiang teaches the method according to claim 1, wherein the determining when the alteration of the virtualized network function impacts the second virtualized network service is performed by the second network virtualization orchestrator [instantiations of on nfv host (pp 0004); plurality of vnf instances (Pp 0006); nfv manager incorporates nfvo (pp 0024-0045); establish policy assignment catalog upload (pp 0065)].

As per claim 5, Xiang teaches the method according to claim 1, wherein the determining when the alteration of the virtualized network function impacts the second virtualized network service is performed by the first network function virtualization orchestrator and, when it is determined that the alteration of the virtualized network function impacts the second virtualized network service, no information is transmitted and the alteration of the virtualized network function is rejected [rejection of policy (pp 0006); not policed VNF (Pp0051, 0062)].  

As per claim 6, Xiang teaches the method according to claim 1, further comprising retrieving information indicative of the second network function virtualization orchestrator from an operations support system [operation support system (pp 0033, 0038)].

Claims 7 and 9-12 are rejected under the same rationale as claims 1 and 3-6 as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UZMA ALAM/             Primary Examiner, Art Unit 2457